DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (WO 87/03613 – cited and provided in previous office action).
With respect to independent claim 1, Forsberg discloses a wellbore fluid comprising: 
a non-oleaginous internal phase (p. 6-7, wherein a discontinuous aqueous phase is disclosed for each composition; p. 10; p. 11a-14);
an oleaginous external phase (p. 6-7, wherein a continuous oil phase is disclosed for each composition; p. 10); and
an emulsifier having a molecular weight of 700 to 7,000 daltons (p. 38; p. 40), wherein the emulsifier comprises at least one tertiary amine (p. 47, wherein each R is independently a hydrocarbyl group or one to 8 carbon atoms or hydroxyl-substituted hydrocarbyl group of two to eight carbon atoms and R’ is a divalent hydrocarbyl group of about two to about 18 carbon atoms).
The Examiner notes, the reference suggests molecular weights of the hydrocarbyl amines as least about 400 (p. 38) and later suggests such amine emulsifiers to have a molecular weight between 200 to 4000 (p. 40).  Since the reference additionally suggests the amines as having a high molecular weight (p. 32; p. 38; p. 62), along with the overlapping molecular weight range as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Generally, extensively claimed molecular weight ranges and differences thereof with the prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a molecular weight is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With further regard to the amount of emulsifier, the reference discloses an amount thereof  (p. 6-7, wherein a minor amount thereof is disclosed; p. 10, wherein the amount of component (C), i.e., the emulsifier is presented).  The Examiner notes, although the amounts are presented as by weight, it would have been obvious to one having ordinary skill in the art when including the minor amount of emulsifier of Forsberg to try an amount of emulsifier overlapping the range as instantly claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed volume range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.

With respect to dependent claim 3, the reference suggests wherein the emulsifier includes an electrophilic group in the fatty hydrocarbon chain (bottom of page 47- top of page 48, wherein two or more R groups are described and include such).
With respect to depending claims 7 and 8, Forsberg discloses an amount of 2-70% by weight of the oleaginous continuous phase and 1-98% by weight of the non-oleaginous discontinuous phase (p. 10).  The Examiner notes, although the amounts are disclosed as by weight, it would have been obvious to one having ordinary skill in the art when including the disclosed amounts of each of the oleaginous and non-oleaginous phases of Forsberg to try an amount thereof overlapping the ranges as instantly claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed volume range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With respect to dependent claim 9, Forsberg discloses wherein the emulsion can be provided with any desired density (p. 70), as well as wherein optional additives may be included so as to further improve the density (p. 71).  Although silent to a density within the range any desired density, as well as wherein additives may be included to improve the density, it would have been obvious to one having ordinary skill in the art to try a composition having a density within the range as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed density range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.  Forsberg suggests the use of a composition having any desired density and as such, one of ordinary skill would recognize the optimal density thereof to try for such a composition.
With respect to dependent claim 10, Forsberg discloses at least one selected from the group as claimed (p. 71, wherein at least thickeners, i.e., viscosifiers, are disclosed).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg as applied to claim 1 above, and further in view of CN 106867494 A (‘494 herein – cited and provided previously).
Forsberg discloses the wellbore fluid as set forth above wherein the emulsifier comprises at least one tertiary amine and wherein each R can include hydrocarbyl chains.  The reference, however, fails to disclose the emulsifier as corresponding to the structure instantly claimed.  ‘494 suggests an emulsifier used in well treatment fluids corresponding to the structure of instant claim 4 (p. 2, structure III) which is a low cost surfactant.  It would have been obvious to one having ordinary skill in the art to try the tertiary amine of structure III as the tertiary amine .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg as applied to claim 1 above, and further in view of Zheng et al. (Hydrophilic-Lipophilic Balance – cited and provided previously).
Forsberg discloses the water in oil emulsion as set forth above with respect to claim 1.  The reference, however, fails to explicitly provide for or suggest the hydrophilic-lipophilic balance (HLB) value of the emulsifier, and, thus, fails to suggest the HLB as between 3 and 6 as claimed.  Zheng et al. teaches wherein the HLB scale ranges from 0 to 20, wherein surfactants suitable for forming a water-in-oil emulsion have an HLB between 3.5 and 6, while those used to form an oil-in-water emulsion have an HLB of 8 to 18 (p. 1, Sugar Fatty Esters).  Since Forsberg discloses the emulsion that is formed with the emulsifier is a water in oil emulsion, and Zheng et al. suggests wherein surfactants used to form a water-in-oil emulsion have an HLB between 3.5 to 6, i.e., overlapping the instantly claimed range, it would have been obvious to one having ordinary skill in the art to choose a surfactant from those disclosed by Forsberg having an HLB as suggested by Zheng et al. in order to create a water-in-oil emulsion therewith.  One of ordinary skill would recognize the optimal HLB value for such surfactants of Forsberg in order to provide for the creation of a water-in-oil emulsion therewith since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
6.	Applicant’s arguments and amendments made with respect to the 35 USC 112 first and second paragraph rejections as set forth in the previous office action have been fully considered and are persuasive.  The noted 35 USC 112 rejections have been withdrawn. 
7.	Applicant's arguments with respect to the rejections of claims as unpatentable over Forsberg as set forth in the previous office action have been fully considered but they are not persuasive.  
Applicant notes Forsberg discloses emulsifiers with functional groups and displays a molecule on page 40 that only includes a primary amine, while further claiming primary, secondary, or dertiary alkanol amines as a preferred embodiment.  Applicant asserts the emulsifier of the instant application does not claim to use substituents as listed in Forsberg and further wherein the formula displayed as an emulsifier is seen in Formula (I) of the application as filed and comprises at least one tertiary amine.
The Examiner notes, along with Forsbergs disclosure of the molecule comprising primary, secondary or dertiary alkanol amines, the reference explicitly discloses on page 47, lines 3-5, wherein the amines can be primary, secondary or tertiary amines.  Instant claim 1, as presently written requires an emulsifier that comprises at least one tertiary amine.  Since Forsberg discloses an emulsifier that comprises at least one tertiary amine, the reference provides for a teaching as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the emulsifier of the instant application does not claim to use substituents as listed in Forsberg) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As presently written, independent claim 1 requires the emulsifier comprise at least one tertiary amine and as such, it is the position of the Office that any additional substituents as listed in Forsberg are not presently excluded from independent claim 1.  
The Examiner acknowledges Applicant’s Formula (I).  It is noted, however, such a formula is not instantly required by independent claim 1.
Applicant additionally asserts Forsberg discloses a wide range of preferred emulsions from 0.2% to 98% and based on such an analysis within a range that is so broad, the optimization is not invited.
The Examiner respectfully disagrees.  On page 10, Forsberg provides for amounts of each of components (A) – (D).  As set forth in the rejection above, the emulsifier corresponds to component (C), which is disclosed on page 10 to be present in an amount of 0.05-30% by weight, and most preferably, in an amount of 0.5-2% by weight.  As such, it is the position of the Office that the range suggested by Forsberg is not as extensive as Applicant asserts, and, as such, one of ordinary skill in the art would be motivated to determine an optimal amount of the emulsifier by volume through routine experimentation.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the amount of the amine emulsifier is sufficient to stabilize an invert emulsion so that the emulsion will last more than about 1 minute after halting of the agitation or shearing motion that forms the water-in-oil emulsion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Should Applicant choose to incorporate any of the above-noted unclaimed features into independent claim 1, such may be considered appropriate for consideration under the AFCP 2.0 program.
With regard to the additional rejections of claims 4 and 5, Applicant has not presented any additional arguments to those addressed above.  As such, the rejections are maintained for at least the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/02/22